
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 3199
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 24, 2010
			Received; read twice and referred to the
			 Committee on Health, Education, Labor, and
			 Pensions
		
		AN ACT
		To amend the Public Health Service Act to
		  provide grants to State emergency medical service departments to provide for
		  the expedited training and licensing of veterans with prior medical training,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Medic Transition Act of
			 2010 or the EMT
			 Act of 2010.
		2.Assisting
			 veterans with military emergency medical training to become state-licensed or
			 certified emergency medical technicians (EMTS)
			(a)In
			 GeneralPart B of title III of the Public Health Service Act
			 (42 U.S.C. 243 et
			 seq.) is amended by inserting after section 314 the
			 following:
				
					315.Assisting
				veterans with military emergency medical training to become state-licensed or
				certified emergency medical technicians (EMTS)
						(a)ProgramThe
				Secretary shall establish a program consisting of awarding grants to States to
				assist veterans who received and completed military emergency medical training
				while serving in the Armed Forces of the United States to become, upon their
				discharge or release from active duty service, State-licensed or certified
				emergency medical technicians.
						(b)Use of
				FundsAmounts received as a grant under this section may be used
				to assist veterans described in subsection (a) to become State-licensed or
				certified emergency medical technicians as follows:
							(1)Providing to such
				veterans required course work and training that take into account, and are not
				duplicative of, medical course work and training received when such veterans
				were active members of the Armed Forces of the United States, to enable such
				veterans to satisfy emergency medical services personnel certification
				requirements in the civilian sector, as determined by the appropriate State
				regulatory entity.
							(2)Providing
				reimbursement for costs associated with—
								(A)such course work
				and training; or
								(B)applying for
				licensure or certification.
								(3)Expediting the
				licensing or certification process.
							(4)Entering into an
				agreement with any institution of higher education, or other educational
				institution certified to provide course work and training to emergency medical
				personnel, for purposes of providing course work and training under this
				section if such institution has developed a suitable curriculum that meets the
				requirements of paragraph (1).
							(c)EligibilityTo
				be eligible for a grant under this section, a State shall demonstrate to the
				Secretary’s satisfaction that the State has a shortage of emergency medical
				technicians.
						(d)ReportThe
				Secretary shall submit to the Congress an annual report on the program under
				this section.
						(e)Authorization of
				AppropriationsTo carry out this section, there are authorized to
				be appropriated $5,000,000 for each of fiscal years 2011 through
				2015.
						.
			(b)GAO Study and
			 ReportThe Comptroller General of the United States shall—
				(1)conduct a study on
			 the barriers experienced by veterans who received training as medical personnel
			 while serving in the Armed Forces of the United States and, upon their
			 discharge or release from active duty service, seek to become licensed or
			 certified in a State as civilian health professionals; and
				(2)not later than 2
			 years after the date of the enactment of this Act, submit to the Congress a
			 report on the results of such study, including recommendations on whether the
			 program established under section 315 of the Public Health Service Act, as
			 added by subsection (a), should be expanded to assist veterans seeking to
			 become licensed or certified in a State as health providers other than
			 emergency medical technicians.
				
	
		
			Passed the House of
			 Representatives September 23, 2010.
			Lorraine C. Miller,
			Clerk
		
	
